Citation Nr: 9923628	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  95-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to 
September 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan.  
The veteran's claim was initially denied by the Atlanta, 
Georgia, RO in December 1995.  The case subsequently was 
transferred to the Regional Office (RO) in Detroit Michigan.  


REMAND

In January 1995, the veteran appointed the Georgia Department 
of Veterans Service as his representative (See VA Form 21-
22).  In June 1997, that organization submitted a statement 
(VA Form 646) on the veteran's behalf.

During the course of the appeal, the veteran moved to the 
jurisdiction of the VARO in Detroit, Michigan.  In February 
1998, the veteran had a hearing at that office.  He was 
unrepresented.  He testified that he was expecting to be 
enrolled in a PTSD treatment program at a new Detroit 
Hospital.

Following the hearing, additional development was conducted 
with respect to the veteran's claim, including the 
performance of an August 1998 VA psychiatric examination.

In November 1998, the Detroit VARO confirmed and continued 
the denial of entitlement to service connection for PTSD and 
issued the veteran a Supplemental Statement of the Case 
(SSOC).  The SSOC indicated that the veteran was represented 
by the Paralyzed Veterans of America, Inc. (PVA), and that a 
copy of the SSOC had been sent to that organization.  

VA Form 21-22 dated in 1995 is of record appointing the 
Georgia Department of Veterans Service as the veteran's 
representative, and there is no documentation on file showing 
that the Georgia Department of Veterans Service is no longer 
the veteran's representative.  In addition,  there is no 
documentation on file appointing the Paralyzed Veterans of 
America, Inc. as the veteran's representative.  There is no 
VA Form 646 or Written Argument of record following the 
February 1998 hearing, August 1998 VA psychiatric examination 
or the issuance of the November 1998 SSOC.  

By regulation, "A specific claim may be prosecuted at any 
one time by only one recognized organization, attorney, agent 
or other person properly designated to represent the 
appellant."  38 C.F.R. § 20.601 (1998).  Appointment of the 
veteran's representative must be in writing, as must 
revocation of the representative's authority to act or 
withdrawal of services by the veteran's representative.  38 
C.F.R. §§ 20.602 - 20.608 (1998).

The record is unclear as to whether the veteran is currently 
represented in this claim.  In light of the above, the Board 
finds that the veteran's representation in this matter must 
be clarified prior to the Board's rendering a decision on 
this matter. Specifically, the veteran must provide the RO 
with a clear statement as to who will provide representation, 
and this statement must be associated with the claims file.  
In light of the foregoing, and to assure that the veteran is 
given due process, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:


1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
PTSD.  After 


obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Of particular 
interest are any records from the PTSD 
treatment program in which the veteran 
expected to be enrolled.  

2.  The RO should contact the veteran and 
ascertain whether he has requested to be 
or wishes to be represented by PVA or any 
other organization in the matter 
currently on appeal.  If the veteran 
wishes to be represented, or 
unrepresented, appropriate documentation 
must be noted in the record.  

3.  After determining the veteran's 
wishes, the RO should take the 
appropriate steps to ensure due process.  

4.  When the necessary actions have been 
completed, the RO should undertake any 
other indicated development and, if 
necessary, should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If readjudication is necessary and 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative, should he have 
one, must be furnished a SSOC and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.




By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is otherwise notified.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
 


